Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 1 of 10 PageID #: 828




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

  UNITED STATES OF AMERICA,

                Plaintiff,


  v.                                                CRIMINAL ACTION NO.: 3:19-CR-65-3
                                                    (GROH)



  CURTIS DAVIS,

                Defendant.


                        MEMORANDUM OPINION AND ORDER
                   DENYING CURTIS DAVIS’S MOTION TO SUPPRESS

         Currently before the Court is a Motion to Suppress filed by Curtis Davis

  (“Defendant”) on July 3, 2020. ECF No. 151. The Government filed a Response in

  Opposition on July 10, 2020. ECF No. 154. The Court held a pretrial conference on

  November 12, 2020. During the conference, the Court heard arguments on the motion

  and ultimately reserved ruling to allow the parties to provide additional briefing. On

  January 4, 2021, the parties submitted their supplemental briefs. ECF Nos. 197 & 198.

  Thus, this issue is fully briefed and ripe for the Court’s consideration.

                                       I. BACKGROUND

         On June 12, 2019, law enforcement officers executed a search warrant at 303

  Salem Church Road. The warrant was obtained after the arrest of two co-defendants the

  day before. According to Special Agent Cox’s sworn statement, ATF agents were notified

  that co-defendant Derrick Hough was possibly involved in a scheme to traffic firearms.



                                                1
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 2 of 10 PageID #: 829




  Accordingly, agents were surveilling a local firearms shop when Defendant Hough went

  to pick up three handguns.

        When law enforcement officers attempted to stop Defendant Hough’s vehicle, he

  fled, striking law enforcement vehicles in the process. Hough was eventually stopped,

  and Orville Darby, another co-defendant, was in the front passenger seat of the car. The

  three handguns Hough picked up were behind the driver’s seat but within Darby’s reach.

  Officers found approximately $2,200.00 on Darby and another $100.00 that had been

  ripped to pieces on the front passenger floorboard. Ripped plastic baggies beside the

  driver’s seat were also recovered. Both Hough and Darby were placed under arrest and

  taken into custody.

        After his arrest, Hough was interviewed, and according to Agent Cox’s affidavit,

  Hough advised investigators that he had purchased seven firearms for other people within

  the last year. Hough advised the officers that a couple of the firearms were in Darby’s

  possession inside a residence located at 303 Salem Church Road (“Residence”). Hough

  told officers that a couple firearms had been moved to the Residence earlier that day.

  Hough also admitted to using heroin earlier in the day. Officers searched law enforcement

  databases and found that Darby’s address matched the Residence address Hough

  provided. Further, Darby had a handwritten rent payment receipt, with the same address,

  on his person and dated June 4, 2019.

        Based upon this and other information, Agent Cox applied for a search warrant for

  the Residence. The warrant authorized the search and seizure of, inter alia, “firearms,

  ammunition, controlled substances and other items criminally possessed”; “Cellular

  telephones”; and “Safes and locked boxes.” ECF No. 154-1 at 3. Law enforcement



                                             2
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 3 of 10 PageID #: 830




  officers executed the search warrant early in the morning on June 12, 2019. According to

  law enforcement reports that Defendant Davis attached to his Motion [ECF No. 151-1],

  while officers were searching the residence, Defendant Davis “attempted to stash what

  appeared to be a baggie of individual [sic] packaged heroin into an air vent on the floor.

  Davis was then searched thoroughly by officers and two large baggies of individual bags

  suspected crack cocaine and large bundles of U.S. Currency were located on his person.”

  Id. at 16. A bedroom identified as Davis’s was then searched where officers discovered

  more packaged suspected narcotics.

                             II. THE PARTIES’ CONTENTIONS

         Defendant Davis argues that the affidavit in support of the search warrant “is

  devoid of any nexus between Mr. Hough’s firearm purchases and any illegal drug activity

  or cellular phone in the possession of occupants in the residence.” ECF No. 151 at 7.

  Further, “Davis contends that the search warrant affidavit fails to establish probable cause

  to believe that evidence of a crime, namely Mr. Darby unlawfully possessing firearms,

  would be present at 303 Salem Church Road.” Id. at 3.

         In support of his argument, Davis cites United States v. Doyle, arguing that only

  co-defendant Hough’s “uncorroborated claims” link the Residence to any criminal activity.

  650 F.3d 460 (4th Cir. 2011) (“The critical element in a reasonable search is not that the

  owner of the property is suspected of crime but that there is reasonable cause to believe

  that the specific ‘things’ to be searched for and seized are located on the property to which

  entry is sought.”). Davis also argues that the instant case is like United States v. Wilhelm,

  80 F.3d 116 (4th Cir. 1996). In Wilhelm, the Fourth Circuit concluded that the search




                                               3
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 4 of 10 PageID #: 831




  warrant was not supported by probable cause, focusing on the affidavit’s reliance upon

  an “unknown, unproven informant—with little or no corroboration . . . .”

         Finally, Davis cites United States v. Cobb, 970 F.3d 319 (4th Cir. 2020) for the

  Fourth Circuit’s explanation of the severance doctrine.         Specifically, the severance

  doctrine allows courts to sever “the constitutionally infirm portion” of a warrant and

  suppress evidence seized under that portion of the warrant. Accordingly, Davis asks the

  Court to suppress any evidence of illegal drug activity and Davis’s iPhone, which were

  seized during the search of the Residence.

         The Government argues that probable cause to search existed, and this Court

  should afford the magistrate’s determination great deference. ECF No. 154 at 4. The

  Government notes that Hough provided officers with a statement that he had procured

  firearms for other individuals and some of those firearms were inside the Residence. The

  Government also contends that Agent Cox’s affidavit demonstrated probable cause that

  Orville Darby was involved in the distribution of narcotics. Specifically, the affidavit

  explained that “Darby had a significant amount of cash on him, that there was ripped up

  cash on the floor of the vehicle, and that there were empty baggies consistent with the

  distribution of narcotics.” Id. at 5. Further, the affidavit noted that Hough admitted to using

  heroin that day and was moving into the Residence with Darby. Id.

         As to Davis’s iPhone, the Government avers that defense counsel conflates the

  requirements for seizing and searching a cell phone. Although the July 12, 2019 warrant

  included cellular telephones as items to be seized, the Government notes that Agent Cox

  obtained a separate search warrant from Magistrate Judge Robert Trumble on June 20,




                                                4
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 5 of 10 PageID #: 832




  2019, to search the contents of Davis’s iPhone. Thus, the Government asks the Court to

  find that the warrant was supported by probable cause and deny Davis’s Motion.

                                         III. DISCUSSION

           The Supreme Court of the United States defines probable cause as “a fair

  probability that contraband or evidence of a crime will be found in a particular place.”

  Illinois v. Gates, 462 U.S. 213, 238 (1983). Or, stated another way, probable cause exists

  “where the known facts and circumstances are sufficient to warrant a man of reasonable

  prudence in the belief that contraband or evidence of a crime will be found.” Ornelas v.

  United States, 517 U.S. 690, 696 (1996).

         In this case the affidavit stated that Hough had purchased fifteen firearms within

  the year prior and was scheduled to pickup three firearms on June 11, 2019. ECF No.

  151-1 at 9. On the ATF Form 4473, Hough provided an inaccurate address in violation

  of federal law. Further, Hough utilized rental cars when he picked up the firearms and

  paid in cash, which Agent Cox noted was indicative of firearms trafficking. Id. After Hough

  picked up three firearms on June 11, 2019, Agent Cox and other officers attempted to

  stop Hough’s vehicle, and he fled. Hough was eventually stopped, and Darby was in the

  front passenger seat. Officers found the three firearms behind the driver’s seat, within

  arm’s reach of Darby, who also had approximately $2,200.00 in cash on his person as

  well as $100 that was ripped up on the floorboard. 1 Officers also found two ripped plastic

  baggies beside the driver’s seat.

         During an interview after his arrest, Hough told officers that he had used heroin

  earlier that day, that seven of the firearms he purchased were for other people, that a


  1       The Government contends that officers suspected Darby likely believed this was marked money
  received in a drug transaction and ripped the cash to destroy that evidence.

                                                  5
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 6 of 10 PageID #: 833




  couple of those firearms were still at the Salem Church Road residence and “in the

  possession of D[arby].” Id. A search of law enforcement databases confirmed that Darby

  was listed as owner or tenant of the Residence, and they found a rent receipt for that

  address on Darby’s person.        Officers also retrieved Darby’s criminal history and

  determined that he is a convicted felon. Based upon this information, Agent Cox sought

  a warrant to search for and seize, among other things, firearms, ammunition, controlled

  substances, cellular telephones, electronic devices, computers, safes and locked boxes.

         The Court finds that the issuing magistrate had a substantial basis for concluding

  that probable cause existed. See United States v. Hodge, 354 F.3d 305 (4th Cir. 2004)

  (citing Illinois v. Gates, 462 U.S. 213, 238–39 (1983)).         Furthermore, the issuing

  magistrate’s probable cause determination is entitled to great deference. Wilhelm, 80

  F.3d at 118–19. It is well established that “probable cause is a fluid concept—turning on

  the assessment of probabilities in particular factual contexts—not readily, or even

  usefully, reduced to a neat set of legal rules.” Hodge, 354 F.3d at 309 (quoting Gates,

  486 U.S. at 232). The Fourth Circuit has upheld search warrants under similar, if not less

  favorable, facts to the Government than those before this Court. See, e.g., United States

  v. Porter, 738 F.2d 622, 623 (4th Cir. 1984) (en banc).

         The Court concludes that Agent Cox’s affidavit established probable cause to

  search for firearms and evidence of firearm’s trafficking. Specifically, the ATF was notified

  about Hough’s purchases; Hough used an inaccurate address on the Form 4473 on more

  than one occasion; he picked up the firearms in rental cars; he paid cash for the firearms;

  Hough fled when officers attempted to stop his vehicle; ripped baggies appearing to be

  related to narcotics distribution were recovered beside the driver’s seat; Hough admitted



                                               6
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 7 of 10 PageID #: 834




  to using heroin earlier the same day he was arrested; he admitted to purchasing firearms

  for other individuals, including Darby; he stated that some firearms were still at Darby’s

  residence; Darby, a convicted felon, went with Hough to pick up the guns and rode along

  knowing the firearms were within arm’s reach behind Hough’s seat; there was $100 ripped

  up on the floorboard; and Darby had approximately $2,200.00 in cash on his person.

          The Court rejects Davis’s arguments that this case is similar to Wilhelm; the two

  are easily distinguishable. In Wilhelm, the Fourth Circuit held that “State police obtained

  the warrant based only on a vague tip from an anonymous, unproven informant.” 80 F.3d

  at 117.    Here, the information was not a “tip” and was neither vague nor from an

  anonymous informant. It was specific—Hough told officers he illegally bought guns for

  Darby and there were some at his residence. Hough was not anonymous. Davis also

  claims that none of Hough’s information was corroborated, but the investigation and

  incident surrounding Hough’s arrest corroborated his statements. Darby was with Hough

  when the two were being surveilled and ultimately arrested by ATF agents. Hough also

  provided Darby’s address, which matched the rent receipt on Darby and law enforcement

  databases. To be clear, the police in Wilhelm “received a telephone call from an individual

  who stated that he or she had observed marijuana in Wilhelm's home.” 80 F.3d 116, 117.

  The instant case is markedly different.

          Whether there was a substantial basis for the issuing magistrate to conclude

  probable cause existed to issue a search warrant for controlled substances is admittedly

  a closer question. Nonetheless, the Court is persuaded that a substantial basis exists. 2


  2      Assuming arguendo no probable cause existed, the Court further finds that the good faith exception
  would apply. See United States v. Leon, 468 U.S. 897 (1984). Although the Government did not raise this
  argument in its briefing or at the hearing on Davis’s Motion, and the Court need not reach this analysis
  because probable cause existed, the Court finds it prudent to note that the Court would nonetheless find

                                                     7
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 8 of 10 PageID #: 835




          First, the application for search warrant and its attachments make clear that the

  focus of the search and investigation is firearms trafficking. However, Agent Cox included

  information that allowed the magistrate to find probable cause that controlled substances

  might also be found at the Residence. Namely, Hough had used heroin earlier the same

  day and told officers he was moving into Darby’s residence; ripped baggies indicative of

  drub distribution were found in the car; Darby had a large amount of cash on his person,

  and some was ripped on the floor. Further, Hough told officers he was purchasing

  firearms for others, including Darby.

          In this Court’s experience, drug users who traffic firearms often buy firearms for

  their drug dealer in exchange for free or discounted drugs. The application for search

  warrant and supporting affidavit did not state drug related crimes were being committed,

  but it sought to search for and seize any controlled substances found related to firearms

  trafficking. The Court finds that these facts and circumstances are “sufficient to warrant

  a man of reasonable prudence in the belief that contraband or evidence of a crime will be

  found.” Ornelas v. United States, 517 U.S. 690, 696 (1996).

          Even assuming the warrant lacked probable cause to search for controlled

  substances, Davis’s motion must still fail. If the officers went to the Salem Church Road

  residence to execute a search warrant solely for firearms and related evidence, Davis

  would have met the same outcome. According to reports attached to Davis’s Motion,

  while officers conducted their search of the residence, they noticed Davis attempting to

  secrete a bag containing what appeared to be individually packaged narcotics into an air




  that the officers acted in good faith to obtain from a magistrate the search warrant at issue, and acted within
  its scope in seizing controlled substances found inside the Residence.

                                                        8
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 9 of 10 PageID #: 836




  vent in the floor. Officers then carefully searched Davis and recovered two large baggies

  of individually packaged suspected crack cocaine and large bundles of cash.

         Once Davis was observed red-handedly attempting to conceal controlled

  substances, the officers were lawfully entitled to arrest him and search his person and

  immediate surrounding area. Because probable cause supports any portion of the search

  warrant (to search for firearms trafficking evidence), the officers were lawfully present

  when they observed Davis attempting to conceal evidence of criminal activity. That

  evidence, and what was recovered from him thereafter, is clearly admissible.

         Moreover, the controlled substances found in other parts of the Residence while

  the officers were searching for firearms would also be admissible under the plain view

  doctrine. See Horton v. California, 496 U.S. 128, 136 (1990) (Noting, “not only must the

  item be in plain view; its incriminating character must also be ‘immediately apparent.’”)

  (quoting Coolidge v. New Hampshire, 403 U.S. 443 (1971)). There were no arguments

  before this Court that the officers searched anywhere within the residence that was

  inappropriate for finding firearms or other items to be searched for or seized. In other

  words, the officers’ discovery of controlled substances in closets or elsewhere while

  looking for firearms is not precluded or prohibited. The officers were searching areas

  where evidence of firearms trafficking could have been kept or stored pursuant to the

  search warrant when they discovered controlled substances.

         Davis also argues that his iPhone was unlawfully seized. Arguments were made

  that the iPhone was not on his person but in a bedroom at the Residence. Davis also

  avers that he told officers it was his phone, and therefore, it should not have been seized.

  The Court finds no reason that officers could not seize Davis’s phone—regardless of its



                                               9
Case 3:19-cr-00065-GMG-RWT Document 221 Filed 03/02/21 Page 10 of 10 PageID #: 837




   location within the Residence. If the phone was on his person or nearby, then officers

   could have seized it incident to their arrest and discovery of controlled substances in his

   possession. If the phone was elsewhere in the residence, the search warrant authorized

   seizure of cellular phones, which is logical as part of the firearms trafficking investigation.

   Regardless of Davis’s iPhone’s location, the outcome is the same: it was lawfully seized.3

                                           IV. CONCLUSION

          Having carefully reviewed the record and thoughtfully considered the arguments

   and evidence presented, the Court concludes that Curtis Davis’s Motion to Suppress must

   be DENIED. ECF No. 151. The Clerk of Court is DIRECTED to transmit copies of this

   Order to all counsel of record herein.


          DATED: March 2, 2021




   3      Officers did not search the contents of Davis’s phone until after it applied for and received a
   subsequent search warrant specifically to search his phone. See ECF No. 154-2.

                                                    10
